Case 2:19-cv-00382-JHR Document 147 Filed 08/31/21 Page 1 of 2         PageID #: 1353




                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MAINE


FEDEQ DV004 LLC and                      )
FEDEQ DV005 LLC,                         )
                                         )
      Plaintiffs,                        )     Civil Docket No. 2:19-cv-00382-JHR
                                         )
v.                                       )
                                         )
CITY OF PORTLAND and                     )
JON JENNINGS,                            )
                                         )
      Defendants                         )


          NOTICE OF APPEARANCE FOR CITY OF PORTLAND and
                          JON JENNINGS

      The undersigned Jonathan W. Brogan, Esq., of the firm Norman, Hanson &

DeTroy, LLC, hereby enters his appearance on behalf of Defendants City of Portland and

Jon Jennings in the above-referenced action.

      Dated at Portland, Maine this ___ day of August, 2021.


                                         NORMAN, HANSON & DeTROY, LLC


                                         /s/ Jonathan W. Brogan
                                         Jonathan W. Brogan, Esq.
                                         Attorney for Defendants

Norman, Hanson & DeTroy, LLC
Two Canal Plaza, P.O. Box 4600
Portland, ME 04112-4600
(207) 774-7000
jbrogan@nhdlaw.com
Case 2:19-cv-00382-JHR Document 147 Filed 08/31/21 Page 2 of 2             PageID #: 1354




                            CERTIFICATE OF SERVICE


      I hereby certify that on August ____, 2021, I electronically filed the Notice of

Appearance for City of Portland and Jon Jennings with the Clerk of Court using the

CM/ECF system which will send notification of such filing to all counsel of record.

Dated: August ____, 2021
                                         /s/ Jonathan W. Brogan
                                         Jonathan W. Brogan, Esq.
                                         Attorney for Defendant Jon Jennings and the
                                         City of Portland


                                         Norman, Hanson & DeTroy, LLC
                                         Two Canal Plaza, P.O. Box 4600
                                         Portland, ME 04112-4600
                                         (207) 774-7000
                                         jbrogan@nhdlaw.com




                                           -2-
